Citation Nr: 1525910	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from August 1966 to May 1968, with service in Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that the Veteran was initially represented by accredited agent Allen Gumpenberger.  During the pendency of the appeal, the Veteran changed his representation to accredited agent Byron Dinkla in September 2012.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of VBMS reveals a December 2013 Statement in Support of Claim.  The Virtual VA folder contains a May 2013 VA examination.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records of the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to allow VA to fulfill its duty to assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Specifically, there are outstanding identified private treatment records which are pertinent to the Veteran's claim.  In April 2015, the Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs, in which he reported receiving treatment for his psychiatric disability from the High Plains Mental Health Center.  It does not appear that any attempt has been made to obtain these identified private treatment records.  Thus, the AOJ should obtain such records and the Veteran should be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records.  In light of the remand, the AOJ should also obtain any outstanding, relevant VA treatment records.

In addition, a remand is necessary to obtain an updated VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was provided with a VA examination in in October 2013.  He subsequently reported that he is experiencing increasing difficulty in managing his symptoms.  See December 2013 Statement in Support of Claim.  Accordingly, a new VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records from the High Plains Mental Health Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's anxiety disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

